Order   CII tere(l   October 24, 2012




                                               In The
                                         QEourt of ppcat
                              if iftlj itrict of rcxa at a11a
                                        No. 05-12-00663-CV

                          IN THE INTEREST OF S.V & S.V., CHILDREN

                          On Appeal from the 303rd Judicial I)istrict Court
                                       Dallas County, Texas
                               Trial Court Cause No. DF-04-11968-V


                                             ORDER

        The Court has before it the October II. 2012 request of Donna Kindle. official court

reporter for the 303’ Judicial District Court. for an extension of time to tile the reporter’s record.

The Court GRANTS the request and ORDERS that the reporter’s record be filed within thirty

days of the date of this order.




                                                                         IS
                                                        fEFENC